Citation Nr: 0304352	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  01-01 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for nerve damage of the 
right leg, claimed as secondary to service-connected status-
post testicular cancer.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

K. B. Conner, Counsel


INTRODUCTION

The veteran had active military service from October 1994 to 
November 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Phoenix Regional Office (RO) which 
denied service connection for nerve damage of the right leg 
and a total rating based on individual unemployability.  In 
April 2001, the veteran and his mother testified at a hearing 
at the RO.

As set forth below in the Remand portion of this decision, 
appellate consideration of the issue of entitlement to a 
total rating based on individual unemployability is being 
deferred pending additional action by the RO.


FINDING OF FACT

The evidence is in equipoise as to whether the veteran's 
current neuroma/nerve entrapment of the right leg is causally 
linked to in-service surgery.


CONCLUSION OF LAW

Neuroma/nerve entrapment of the right leg was incurred in 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  

Under the provisions of the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b)(1) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, VA notified the veteran of the provisions of the 
VCAA, the evidence of record, and the reasons for the denial 
of his claim, in an October 2001 letter and an April 2002 
Supplemental Statement of the Case.  He was also advised of 
VA's duties under the VCAA, as well as his responsibility to 
submit or identify evidence.  Thus, the Board finds that VA 
has satisfied its duties to notify the veteran under the 
VCAA.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  In this case, the 
veteran's service department medical records are on file, as 
are post-service clinical records.  38 U.S.C.A. § 5103A(c) 
(West Supp. 2002); 38 C.F.R. § 3.159(c)(1) - (3) (2002).  The 
RO also obtained a VA medical opinion regarding the nature 
and etiology of the veteran's right leg symptoms.  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  There is no indication of relevant, 
outstanding records.  For all the foregoing reasons, the 
Board concludes that VA's duties to the veteran have been 
fulfilled.  

I.  Factual Background

The veteran's service medical records show that in August 
1996, he was diagnosed with right testicular carcinoma and 
underwent a right inguinal orchiectomy in September 1996.  
Following four courses of chemotherapy, in February 1997, he 
underwent resection of the inferior vena cava and a 
retroperitoneal mass, as well as a right nephrectomy and 
retroperitoneal lymph node dissection.  On follow-up in April 
1997, he reported incisional pain as well as weakness in the 
right lower extremity.  When he was seen again later that 
month, he reported that his strength was returning.  

In May 1997, the veteran underwent clinical evaluation in 
connection with Medical Evaluation Board proceedings.  At 
that time, it was noted that he was status post right 
orchiectomy, right nephrectomy, and ligation of the inferior 
vena cava below the renal vein and above the iliac veins.  It 
was also noted that he had lower extremity edema secondary to 
venous ligation.  

In a September 1997 Physical Evaluation Board report, the 
veteran's service medical history was delineated and it was 
noted that current residuals included weakness due to 
chemotherapy and surgery, and bilateral leg edema due to 
inferior vena cava resection and ligation.  In a September 
1997 statement submitted in connection with these 
proceedings, the veteran indicated that he was no longer able 
to walk long distances as his left knee, foot, and right leg 
hurt badly.  As a result of the veteran's disabilities, he 
was placed on the temporary disability retired list.  

By November 1997 rating decision, the RO granted service 
connection for the following disabilities:  metastatic cancer 
to the lungs, retroperitoneum and lymph nodes, status post 
left thoracotomy; nonseminomatous testicular cancer, status 
post right orchiectomy; adjustment disorder with headaches; 
and residuals of a right nephrectomy.  

In December 1999, the veteran filed an application for a 
total rating based on individual unemployability due to 
service-connected disabilities.  He indicated that he had 
been unable to work since November 1999 due to "nerve damage 
to his right leg" and explained that his right leg became 
swollen and painful with activity.  

In support of his claim, the RO obtained VA clinical records 
which showed, in pertinent part, that a December 1999 Doppler 
study of the right lower extremity revealed no evidence of 
acute deep venous thrombosis.  

Records from Luke Air Force Base Medical Center show that in 
the veteran sought treatment in December 1999 for complaints 
of a "pins and needles" sensation in his right leg.  He 
also reported progressively worsening pain in the right leg 
with activity.  After examining the veteran, the examiner's 
impressions were no clinical suggestion of compartment nerve 
syndrome, and clinical history consistent with neuroma/nerve 
entrapment, secondary to groin dissection.  

At an April 2001 hearing, the veteran testified that he 
noticed problems with his right leg immediately after the 
February 1997 surgery in which a resection of the inferior 
vena cava was performed.  He indicated that his symptoms 
include numbness, tingling, and pain in the right leg.  The 
veteran stated that his symptoms had persisted since that 
time.  The veteran's mother confirmed that from the time of 
his surgery, the veteran had complained of right leg 
symptoms.  

In May 2001, the veteran underwent VA neurological 
examination at which he reported numbness and tingling in the 
right thigh associated with some pain.  He also reported 
intermittent swelling.  After examining the veteran, it was 
the examiner's impression that the veteran demonstrated 
symptoms of a right meralgia paresthetica.  He described the 
condition as idiopathic in nature, but indicated that he did 
not think that it was related to the veteran's in-service 
lymph node dissection.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, the U.S. 
Court of Veterans Appeals (Court) has held that where a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet.App. 
439, 448 (1995).

The standard of proof in claims for VA benefits provides that 
when there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West Supp. 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding 
that a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).

III.  Analysis

As set forth above, the veteran contends that he sustained 
nerve damage of the right leg in service, as a result of 
surgery to treat his metastatic testicular cancer.  He notes 
that he began to experience right leg symptoms such as pain 
and weakness immediately following the surgery, and that such 
symptoms had persisted since that time.  

His service medical records document his extensive treatment 
for cancer, including February 1997 surgical procedures which 
included resection of the inferior vena cava and 
retroperitoneal lymph node dissection.  The veteran's 
service-medical records further document his complaints of 
pain and weakness in the right lower extremity following such 
surgery.  

The post-service medical evidence shows that the veteran 
continued to experience right leg symptoms.  As noted above, 
in December 1999, he sought treatment at Luke Air Force Base 
for right leg symptoms.  It was the examiner's opinion that 
the veteran's clinical history was consistent with 
neuroma/nerve entrapment, secondary to his in-service groin 
dissection.  

On the other hand, after examining the veteran in May 2001, 
it was the opinion of a VA examiner that the veteran's right 
leg symptoms were indicative of meralgia paresthetica, which 
was idiopathic in nature, but unrelated to the in-service 
lymph node dissection.  

Under the benefit-of-the-doubt rule set forth in 38 U.S.C.A. 
§ 5107(b), for a veteran to prevail, there need not be a 
preponderance of the evidence in his favor, but only an 
approximate balance of the positive and negative evidence.  
In other words, the preponderance of the evidence must be 
against the claim for the benefit to be denied.  Gilbert, 1 
Vet. App. at 54.  Given the conflicting medical opinions set 
forth above, both of which are equally probative, such a 
conclusion cannot be made in this case.  The evidence is 
deemed to be in relative equipoise, and the veteran prevails 
in his claim of service connection for neuroma/nerve 
entrapment of the right leg.


ORDER

Entitlement to service connection for neuroma/nerve 
entrapment of the right leg is granted.


REMAND

In light of foregoing decision awarding service connection 
for neuroma/nerve entrapment of the right leg, the Board must 
defer consideration of the issue of entitlement to a total 
rating based on individual unemployability pending the RO's 
assignment of an initial rating for that disability.  
Obviously, any change in the veteran's overall disability 
rating may affect the merits of the total rating issue.  See 
Parker v. Brown, 7 Vet. App. 116 (1994); Babchak v. Principi, 
3 Vet. App. 466 (1992) (discussing inextricably intertwined 
claims).

Accordingly, the case is REMANDED for the following:

After conducting any necessary 
development, the RO should assign an 
initial rating for the veteran's service-
connected neuroma/nerve entrapment of the 
right leg.  Then, the RO should 
reconsider his entitlement to a total 
rating based on individual 
unemployability.  If the determination 
remains unfavorable, the RO should 
furnish the veteran and his 
representative with a Supplemental 
Statement of the Case and provide them 
with an opportunity to respond.

The case should then be returned to the Board, if in order.  
No action is required by the veteran until he receives 
further notice.  The purpose of this REMAND is to provide due 
process of law, and the Board intimates no opinion as to the 
ultimate outcome of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


